Exhibit 10.2
(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
Amended Letter of Consent and Waiver
$400,000,000
TRICO SHIPPING AS
Solicitation of Consents and Waivers in Respect of all Outstanding
11 ⅞% Senior Secured Notes Due 2014 (CUSIP Nos. 89612BAA6 and R92856AA2)
(the “Notes”)
Pursuant to the Consent Solicitation Statement dated November 24, 2010
The Tabulation Agent and Information Agent for the solicitation is:
Deutsche Bank National Trust Company

     
By Regular Mail:
  By Hand or Overnight Courier:
 
   
DB Services Americas, Inc
  DB Services Americas, Inc
MS JCK01-0218
  MS JCK01-0218
5022 Gate Parkway, Suite 200
  5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
  Jacksonville, FL 32256
 
  Attention: Security Holder Relations

By Facsimile (for Eligible Institutions only):
(615) 866-3889
For Information or Confirmation by Telephone:
1-800-735-7777, option 1
     Questions concerning the terms of the consent solicitation should be
directed to Evercore Partners at the following telephone number: (212) 822-7584.
The solicitation is being made by Trico Shipping AS (the “Company”) pursuant to
the consent solicitation statement dated November 24, 2010 (the “Consent
Solicitation Statement”), only to registered holders (“Holders”) of the Notes.
For purposes of the solicitation, The Depository Trust Company (“DTC”) has given
an omnibus proxy to and otherwise authorized the DTC participants set forth in
the position listing of DTC as of the close of business on November 24, 2010
(the “Record Date”) to execute a letter of consent and waiver on behalf of
Holders of the Notes held of record in the name of DTC or the name of its
nominee. Accordingly, consents and waivers will be accepted from DTC
participants on behalf of such Holders. Consents and waivers will also be
accepted from any other person who has obtained a proxy in a form reasonably
acceptable to the Company (a form of which is included herewith) which
authorizes such other person (or person claiming title by or through such other
person) to deliver a consent and waiver on behalf of such Holder. The consent
solicitation will expire at 5:00 p.m., Eastern Time, on
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]





--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
December 8, 2010 (the “Expiration Date”). Any beneficial owner whose Notes are
held through a broker, dealer, commercial bank, trust company or other nominee
and who wishes to consent should contact the Holder of its Notes promptly and
instruct such Holder to consent on its behalf.
     Holders who wish to consent to the Proposed Amendment must deliver their
properly completed and executed letter of consent and waiver by facsimile
transmission, or by overnight courier, hand delivery or mail, to the Tabulation
Agent (and not to the Company) at its facsimile number or address set forth
above for receipt prior to the Expiration Date. However, the Company reserves
the right to accept any consent received by it, the trustee or the Tabulation
Agent. The method of delivery of this letter of consent and waiver and all other
required documents to the Tabulation Agent is at the risk of the Holder, and the
delivery will be deemed made only when actually received by the Tabulation
Agent. In all cases, sufficient time should be allowed to assure timely
delivery. No letter of consent and waiver should be sent to any person other
than the Tabulation Agent.
     HOLDERS ARE URGED TO READ THE CONSENT SOLICIATION STATEMENT PRIOR TO
CONSENTING TO THE PROPOSED AMENDMENTS.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]





--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
AMENDED CONSENT
Ladies and Gentlemen:
     The undersigned acknowledges (i) receipt of the Consent Solicitation
Statement and (ii) that the terms and conditions of the Consent Solicitation
Statement shall be incorporated in, and form a part of, this letter of consent
and waiver, which shall be read and construed accordingly.
     The undersigned hereby represents and warrants that (i) the undersigned is
a Holder of the Notes indicated in the Signature Annex and has full power and
authority to take the action indicated below in respect of such notes, (ii) in
evaluating the solicitation, the undersigned has made its own independent
appraisal of the solicitation and is not relying on any statement,
representation or warranty, express or implied, made by the trustee, the
Tabulation Agent, the Information Agent or the Solicitation Agent not contained
in the Consent Solicitation Statement or this letter of consent and waiver, and
(iii) the undersigned is not a person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company. The
representations of the undersigned shall be deemed to be repeated and
reconfirmed at the time the Third Supplemental Indenture is executed. The
undersigned will, upon request, execute and deliver any additional documents
deemed by the Company to be necessary or desirable to properly deliver the
undersigned’s consent.
     In addition, the undersigned acknowledges that, (i) the undersigned must
comply with the provisions of this letter of consent and waiver, and complete
the information required herein, to validly consent to the Proposed Amendment
set forth in the Consent Solicitation Statement and (ii) a letter of consent and
waiver delivered pursuant to any one of the procedures described under the
heading “The Consent Solicitation—How to Consent” in the Consent Solicitation
Statement will constitute a binding agreement between the undersigned and the
Company subject to the terms of the solicitation.
     Provided the requisite consents are received, the undersigned acknowledges
that the Company and Deutsche Bank National Trust Company (as successor trustee
to Wells Fargo Bank, N.A.) (the “Trustee”) intend to execute a third supplement
to the indenture dated as of October 30, 2009, among the Company, the guarantors
named therein and Deutsche Bank National Trust Company (as successor trustee to
Wells Fargo Bank, N.A.), as trustee thereunder (as amended by the First
Supplemental Indenture, dated as of June 25, 2010 and the Second Supplemental
Indenture, dated as of September 21, 2010, the “Indenture”) governing the Notes.
However, the undersigned also acknowledges that the effectiveness of the
Proposed Amendment is conditioned upon the Company having obtained waivers or
consents or amendments from the lenders under the Priority Credit Facility and
the Working Capital Facility such that the execution of the Third Supplemental
Indenture shall not constitute a default thereunder, with terms and conditions
of any such waivers, consents and amendments substantially similar to those in
the Third Supplemental Indenture.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]





--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     The undersigned further acknowledges that by submitting this letter of
consent and waiver, with respect to the aggregate principal amount of the Notes
specified by the undersigned in the Signature Annex it is: (a) giving its
consent to the Proposed Amendment; (b) directing the Trustee to execute the
Third Supplemental Indenture to give effect to the Proposed Amendment described
therein; (c) directing the Collateral Agent to execute any necessary amendments
to the Collateral Agency and Intercreditor Agreement and the Security Documents;
and (d) waiving and releasing, as against any of the Company, the Information
Agent, the Tabulation Agent, the Solicitation Agent, the Trustee or the
Collateral Agent and their respective officers, employees, attorneys, advisors,
directors and affiliates, any objections, claims and causes of action in respect
of or related to the Proposed Amendment and the implementation thereof,
including any future defaults under the Indenture with respect to the covenants
and provisions that would be eliminated or modified if the Requisite Consents
are obtained, and irrevocably waiving application of such provisions as to the
Notes to which its consent relates, whether or not the Requisite Consents are
obtained.
     All authority conferred or agreed to be conferred in this letter of consent
and waiver shall be binding upon the successors, assigns, heirs, executors,
administrators and legal representatives of the undersigned and shall not be
affected by, and shall survive, the death or incapacity of the undersigned.
     Capitalized terms used in this letter of consent and waiver that are not
otherwise defined have the meanings set forth in the Consent Solicitation
Statement.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]





--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
SIGNATURE ANNEX
Trico Shipping AS — Consent Solicitation Statement, dated November 24, 2010
     Only this signature page need be faxed in order to give your consent. A DTC
participant must execute this letter of consent and waiver exactly as its name
appears on DTC’s position listing as of the record date.

             
1.
  The DTC participant signing this Signature Annex is:    
 
           
 
           
 
  Participant Account Number:        
 
       
 
           
 
  Company Name:        
 
       
 
           
 
  Contact Person:        
 
       
 
           
 
  Mailing Address:        
 
       
 
           
 
  Tax Identification Number:        
 
       
 
           
 
  Telephone:        
 
       
 
           
 
  E-mail address:        
 
       
 
            2.   The notes with respect to which this Signature Annex relates
and with respect to which you consent to the proposed amendment are:

                      Title   CUSIP   Principal Amount(s)
 
  11 ⅞% Senior Secured Notes due 2014   89611BAA6    
 
               
 
          R92856AA2    

3.   Provide the Unique Reference Identifier for this Consent as a seven-digit
number that starts with your 4-digit participant account number and ends with a
sequential number that you choose. For example, if your participant account
number is 902, then you might use 0902001 for your first Consent and 0902002 for
your second Consent.

o      o      o      o      o      o      o     
If two or more Signature Annexes have the same Unique Reference Identifier, they
may all be considered effective.

             
 
            4.   The undersigned hereby makes all acknowledgments,
representations, warranties, agreements, authorizations and directions to the
Trustee described in the letter of consent and waiver and the consent
solicitation statement to which this Signature Annex relates.
 
           
 
  Signature of Authorized Signatory:        
 
       
 
           
 
  Name of Authorized Signatory:        
 
       

(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
FORM OF PROXY
     The undersigned hereby irrevocably appoints _______________________ as
attorney and proxy of the undersigned, with full power of substitution, to
execute and deliver the letter of consent and waiver on which this form of proxy
is set forth and/or the letter of instruction with respect to book entry
transfer participant, in each case with respect to the notes in accordance with
the terms of the solicitation described in the consent solicitation statement,
with all the power the undersigned would possess if consenting personally. THIS
PROXY IS IRREVOCABLE AND IS COUPLED WITH AN INTEREST AND SHALL EXPIRE ON THE
DATE THE PROPOSED AMENDMENT BECOMES EFFECTIVE. The aggregate principal amount of
the notes held by you as of the record date as to which this proxy is given is
set forth below (FILL IN AMOUNT):
     $______________________ of the 11 ⅞% Senior Secured Notes due 2014.
     This proxy must be signed by the undersigned holder or beneficial owner(s)
of the principal amount of the notes specified above; and the undersigned
acknowledges that this proxy relates to the aggregate principal amount of the
notes the undersigned specified above.

      SIGN HERE

 
   
Name of holder or beneficial owner(s):

 
   
Signature(s):

 
   
Name(s) (please print):

 
   
Address:

 
   
 
 
   
Telephone Number:

 
   
Taxpayer Identification or Social Security Number:

 
   
Date:


(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
STATE OF ___________________________
COUNTY OF _________________________
     Before me, _____________________, a notary public, on this day personally
appeared ______________________, known to me to be the person whose name is
subscribed to the foregoing instrument and acknowledged to me that he/she
executed the same for the purpose and consideration therein expressed. Given
under my hand and seal of office this ____ day of ___________, 2010.

                        Notary Public   

(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

